Citation Nr: 9901548	
Decision Date: 01/22/99    Archive Date: 02/01/99

DOCKET NO.  95-04 043	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to service connection for a skin rash, claimed as 
residual of exposure
to Agent Orange.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. C. Bruu, Associate Counsel

INTRODUCTION

The veteran had active duty from November 1967 to June 1969.

This matter comes to the Board of Veterans Appeals (Board) 
from a March 1992 rating decision of the St. Petersburg, 
Florida, Regional Office (RO) of the Department of Veterans 
Affairs (VA) which denied service connection for a skin rash 
claimed as due to exposure to Agent Orange.  Rating decisions 
in July 1992, September 1994, October 1994, and January 1995 
confirmed the decision.  

We note that, in response to a letter from the RO in July 
1997, the veteran advised that he did not wish to appear 
personally at a hearing before the Board.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The veteran had active service in Vietnam during the 
Vietnam era and is presumed to have been exposed to Agent 
Orange.

3.  There is no medical evidence that the veteran was treated 
for chloracne during his service, or that chloracne was 
manifest to a degree of 10 percent or more within one year of 
his service.

4.  The veteran was first diagnosed with chloracne in May 
1994, almost 25 years after his service.

5.  Although there is medical evidence of record indicating 
that the veteran has chloracne due to Agent Orange exposure, 
the preponderance of the record refutes this evidence and 
indicates that the veteran's skin disorder is not chloracne 
and is unrelated to the veteran's service or to Agent Orange 
exposure.

6.  Chloracne was not present in service or manifested in the 
first post service year, and is not shown to be due to 
disease or injury in service or any incident therein, to 
include Agent Orange exposure.


CONCLUSION OF LAW

The veteran has not been shown to have chloracne due to Agent 
Orange exposure.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1116, 5107, 7104 (West 1991 & Supp. 1997); 38 C.F.R. §§ 
3.102, 3.303, 3.307, 3.309 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Factual Background

The veteran and his representative contend that the veteran 
currently has chloracne and that it is the result of exposure 
to Agent Orange in Vietnam.

The veterans DD Form 214, Armed Forces of the United States 
Report of Transfer or Discharge, and various service 
personnel records, reflect that the veteran served in Vietnam 
from approximately May 1968 to June 1969, participated in 
numerous combat operations, and received the Purple Heart 
Medal and Combat Action Ribbon.

Service medical records include a record dated December 23, 
1968, indicating that the veteran complained of ringworm in 
the crotch and hips; the condition was noted to be in a 
fairly advanced stage.  Tinactin was applied, and he was 
given Benadryl for itching.  A record dated December 29 
indicates that he was progressing well with application of 
Tinactin, that irritation in the groin area was clearing up 
well, and that the redness had subsided and the area was 
drying.  He was given Tinactin to continue using on his own.  
No diagnosis was reported.  The next sick call record is 
dated January 27, 1969, and refers to unrelated complaints.  
The remainder of the service medical records are negative for 
reference to a skin disorder.

In September 1970, the veteran claimed service connection of 
various combat wounds and, by rating decision in January 
1971, he was granted service connection for residuals of 
shell fragment wounds of the right arm, right knee, and upper 
back, and for a scar of the right mandible.  A rating 
decision in March 1986 denied service connection for anxiety 
with depression, and a Board decision in March 1987 denied 
service connection for an acquired psychiatric disorder, 
including post-traumatic stress disorder (PTSD).  In March 
1993, service connection of chronic PTSD was granted, with a 
50 percent disability rating assigned and, in September 1994, 
an increased rating, to 100 percent, was granted. 

The veteran commenced the current claim for service 
connection of a skin disorder in October 1991.

Records of a private physician, Alan Fink, M.D., dated in 
1979, are of record.  They are negative for complaints or 
findings of a skin disorder.

Records of a private physician, Paul Correa, M.D., dated from 
1982 to 1991, are of record, and also are negative for 
complaints or findings of a skin disorder.

A VA examination of the skin was conducted at the VA Medical 
Center (VAMC) in  Bay Pines in June 1992.  The examiner 
reported that there was no skin disorder present.  The 
veteran reported that he periodically had white lesions 
coming from under the skin.  The diagnosis was questionable 
recurrent eczema.

Records of the VA outpatient clinic (OPC) in Ft. Myers, from 
July to October 1992, are negative for complaints or findings 
of a skin disorder.

Records of treatment at VAMC Bay Pines, from 1992 to 1995, 
are of record.  A record dated July 24, 1992, indicates the 
veteran was seen for an Agent Orange examination.  Complaints 
included a rash of the neck for three months.  A referral to 
Dermatology of the same date reflects a notation of tinea 
versicolor.  A record dated August 28, 1992, indicates the 
veteran was seen by Dermatology.  He complained of multiple 
skin lesions of the neck and arm.  No assessment was made but 
he was to stop using aftershave lotion and avoid exposure to 
the sun.  A record dated October 30, 1992, indicates the 
veteran had white scaly spots of the upper body.  Assessment 
was tinea versicolor.  

The veteran testified at a personal hearing before a hearing 
officer at the RO in December 1993.  He stated that he was 
exposed, while in Vietnam, to a chemical used to thin and 
kill brush.  He said that, while in Vietnam, he had a rash 
around his legs, groin, back, and neck, and received 
treatment a few times.  He said he had had the rash on and 
off since service.  He said he was currently receiving 
treatment twice a month for the same type of rash and that, 
in November 1993, a doctor at VAMC Bay Pines had diagnosed 
chloracne.  

A report of Jeffrey Kuch, M.D., of VAMC Bay Pines, dated May 
17, 1994, made for purposes of an application by the veteran 
for disability payments under The Agent Orange Veteran 
Payment Program, a non-VA program, includes a diagnosis of 
chloracne.

Records of VAMC Augusta, from October 1994 to July 1995, 
include a diagnosis, in January 1995, of chloracne secondary 
to Vietnam Agent Orange exposure, and, in July 1995, of 
chloracne secondary to Agent Orange by history at Bay 
Pines.

At a VA examination on unrelated claims in January 1998, the 
veteran reported that he was currently receiving treatment at 
VAMC Perry Point.  Examination of the skin revealed good 
turgor.

II.  Analysis

Initially, the Board finds that the veteran's claim is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a). That 
is, he has presented a claim which is not inherently 
implausible.  See Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  Furthermore, after reviewing the record, the Board 
is satisfied that all relevant facts have been properly 
developed.  The record is devoid of any indication that there 
are other records available which might pertain to the issue 
on appeal.  No further assistance to the veteran is required 
to comply with the duty to assist him, as mandated by 38 
U.S.C.A. § 5107(a).

However, the establishment of a plausible claim does not 
dispose of the issue in this case.  The Board must review the 
claim on its merits and account for the evidence which it 
finds to be persuasive and unpersuasive and provide reasoned 
analysis for rejecting evidence submitted by or on behalf of 
the claimant.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
To deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518 (1996), 
citing Gilbert, at 54.  When there is an approximate balance 
of positive and negative evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110.  In addition, certain diseases may be 
presumed to have been incurred in service.  38 U.S.C.A. §§ 
1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. § 1113; 38 C.F.R. § 3.307(d).

The veterans primary contention is that he has chloracne as 
the result of exposure to Agent Orange in Vietnam.

In this regard, the Board notes that a chronic, tropical, or 
prisoner-of-war related disease, or a disease associated with 
exposure to certain herbicide agents, listed in 38 C.F.R. § 
3.309, will be considered to have been incurred in service 
under the circumstances outlined in that section, even though 
there is no evidence of such disease during the period of 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1116; 38 C.F.R. § 
3.307(a).

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era, and 
has a disease listed at 38 C.F.R. § 3.309(e), shall be 
presumed to have been exposed during such service to a 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  The last date on which such a veteran 
shall be presumed to have been exposed to an herbicide agent 
shall be the last date on which he or she served in the 
Republic of Vietnam during the Vietnam era.  Service in the 
Republic of Vietnam includes service in the waters offshore 
and service in other locations if the conditions of service 
involved duty or visitation in the Republic of Vietnam.  38 
C.F.R. § 3.307(a)(6)(iii).

If a veteran was exposed to a herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of 38 U.S.C.A. § 
1116, 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there 
is no record of such disease during service, provided further 
that the rebuttable presumption provisions of 38 U.S.C.A. § 
1113; 38 C.F.R. § 3.307(d) are also satisfied: chloracne or 
other acneform diseases consistent with chloracne, Hodgkin's 
disease, multiple myeloma, non-Hodgkin's lymphoma, acute and 
subacute peripheral neuropathy, porphyria cutanea tarda, 
prostate cancer, respiratory cancers (cancer of the lung, 
bronchus, larynx, or trachea) and soft-tissue sarcomas (other 
than osteosarcoma, chondrosarcoma, Kaposis sarcoma, or 
mesothelioma).  38 C.F.R. § 3.309(e).

The diseases listed at 38 C.F.R. § 3.309(e) shall have become 
manifest to a degree of 10 percent or more at any time after 
service, except that chloracne or other acneform disease 
consistent with chloracne, porphyria cutanea tarda, and acute 
and subacute peripheral neuropathy shall have become manifest 
to a degree of 10 percent or more within a year, and 
respiratory cancers within 30 years, after the last date on 
which the veteran was exposed to an herbicide agent during 
active military, naval, or air service. 38 C.F.R. § 
3.307(a)(6)(ii).

The Secretary of the Department of Veterans Affairs has 
determined that there is no positive association between 
exposure to herbicides and any other condition for which the 
Secretary has not specifically determined that a presumption 
of service connection is warranted.  See Notice, 59 Fed.Reg. 
341-346 (1994). See also 61 Fed.Reg. 57586-57589 (1996).

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit has determined that the 
Veterans Dioxin and Radiation Exposure Compensation 
Standards Act, Pub. L. No. 98-542, § 5, 98 Stat. 2725, 2727- 
29 (1984) does not preclude a veteran from establishing 
service connection with proof of actual direct causation.  
Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994); see 
also Ramey v. Gober, 120 F.3d 1239, 1247-48 (Fed. Cir. 1997), 
affg Ramey v. Brown, 9 Vet. App. 40 (1996).

Upon careful review of the evidentiary record, the Board 
finds it is clear that the veteran served in Vietnam and is 
entitled to a presumption of herbicide exposure.  The Board 
further notes that the medical record indicates the veteran 
has been diagnosed with chloracne.  However, the evidence 
does not show that the disease became manifest to a degree of 
10 percent or more within a year of the veterans service 
and, accordingly, under the law, the veteran is not entitled 
to a presumption that his disorder is etiologically related 
to exposure to herbicide agents used in Vietnam.

Having determined that the veteran is not entitled to any 
presumption of service connection, the Board must next 
determine whether service connection is warranted on a direct 
basis.  In this regard, the Board has carefully considered 
all of the medical evidence of record.  It is significant to 
note that service medical records and records dated from 
service until 1994, are entirely negative for diagnosis of 
chloracne.  They reflect findings of other skin disorders, 
i.e., questionable recurrent eczema and tinea versicolor.  
Not until May 1994, almost 25 years after service, did a 
physician report a diagnosis of chloracne.  In his May 1994 
report, made for purposes of an Agent Orange Veteran Payment 
Program, and not for purposes of treatment, VAMC Bay Pines 
doctor, Dr. Kuch, reported that the veterans diagnoses 
included chloracne.  In examining the probative weight of Dr. 
Kuchs opinion, the Board observes that the doctor did not 
provide any basis for such a diagnosis.  He reported an 
objective finding of skin rash but did not report any 
explanation for the diagnosis of same as chloracne, nor for 
any relationship between the rash and exposure to herbicide 
agents in the Republic of Vietnam.  We note that the primary 
diagnosis was that of PTSD and that the doctor stated that 
the veteran was unemployable due to mental limitations.  
Similarly, the subsequent record of VAMC Augusta, reflecting 
a diagnosis of chloracne, is not probative as the physician 
admittedly qualified the diagnosis with by history at Bay 
Pines (Dr. Kuch).  With the exception of these two medical 
statements, which the Board has found are not probative, the 
medical evidence of record does not support a finding that 
the veteran has chloracne nor that he has a skin disorder 
related to Agent Orange.  As such, the Board concludes that 
the preponderance of the evidence is against service 
connection of chloracne due to Agent Orange exposure in 
service.

The Board has carefully considered the contentions of the 
veteran and, as the veteran does not have any professional 
medical expertise, his statements as to his symptoms and 
their cause must be confirmed by medical evidence and are 
not, by themselves, of probative value.  See Routen v. Brown, 
10 Vet.App. 183, 186 (1997) (a layperson is generally not 
capable of opining on matters requiring medical knowledge), 
affd sub nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 
1998).  See also Espiritu v. Derwinski, 2 Vet.App. 492 
(1991).

As a final matter, once again, the Board notes that it has 
also considered the doctrine of giving the benefit of the 
doubt to the veteran under 38 U.S.C.A. § 5107 and 38 C.F.R. § 
3.102, but does not find the evidence is of such approximate 
balance as to warrant its application.  The preponderance of 
the evidence is against the veterans claim and service 
connection is denied.


ORDER

The claim of entitlement to service connection of a skin 
rash, claimed as residual of exposure to Agent Orange is 
denied.



		
	ANDREW J. MULLEN 
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.

- 2 -
